Citation Nr: 1810016	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for residuals of a fracture of both mandibles, with fistulas present at teeth #23-25.

2. Entitlement to a rating in excess of 10 percent for loss of teeth due to a fracture of both mandibles, currently effective September 30, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In June 2014, the Board remanded this claim for an additional VA examination.  In September 2016, the Board remanded this claim in part to allow the RO to consider the applicability of the Veteran's loss of teeth under diagnostic code 9913.  In an April 2017 rating decision, the RO granted the Veteran a 10 percent rating for loss of teeth due to the trauma associated with his mandible fracture.  

All applicable development having been addressed, the case has since returned to the Board.


FINDINGS OF FACT

1. For the entire appellate period, the Veteran's post mandible fracture has manifested in no more than slight displacement.

2. For the entire period under appeal, the Veteran's loss of denture is not manifested by a loss of all upper and lower anterior teeth or by a loss of all upper and lower posterior teeth.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for status post mandibular fracture have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.150, DC 9903, 9904 (2017).

2.  For the entire appellate period, the criteria for a rating in of 10 percent for loss of denture have been met but not exceeded.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.150, DC 9913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the record and found that all duties to notify and assist have been met in this appeal.  The appeal was previously remanded twice to seek additional supportive evidence and the Board finds that there has been substantial compliance with the prior Board remand directives.  As noted, this development led to a partial grant of benefits.  The Board current review, as detailed below, finds that the preponderance of the evidence weighs against the granting of additional benefits.
	
VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The rating schedule provides a noncompensable rating for slight displacement of the mandible, a 10 percent rating for moderate displacement or moderate nonunion of the mandible, a 20 percent rating for severe displacement of the mandible, and a 30 percent rating for severe nonunion of the mandible.  38 C.F.R. § 4.150, DC 9903, 9904.  The rating is dependent upon degree of motion and relative loss of masticatory function. 

The rating schedule provides for compensable ratings if there is loss of part of the mandible or nonrestorable loss of teeth due to loss of substance or body of the mandible.  38 C.F.R. § 4.150, DC 9901, 9902, 9913.

The rating schedule also provides for compensable ratings for limited motion of temporomandibular articulation if the inter-incisal range is 40 millimeters (mm) or less or if the range of lateral excursion is 4 mm or less.  38 C.F.R. § 4.150, DC 9905.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran contends that his service-connected status post mandibular fracture warrants a compensable rating.  The Veteran's service-connected disability has been evaluated under DC 9903 for nonunion of the mandible.  38 C.F.R. § 4.150.

The Veteran's March 2009 mandible MRI showed the Veteran to have had multiple dental restorations and extractions.  However, no discrete mandibular fractures were found.  See March 2009 Radiology Report. 

The Veteran was afforded a VA examination in September 2014.  The examiner noted that the Veteran fractured his jaw in 1965 which resulted in malunion of the mandible with slight displacement.  The exam also noted that based on a September 2014 panographic of the mandible, the Veteran did not have any residuals from the initial 1965 fracture.  See 2014 September VA C&P Examination Report.

The Veteran was afforded another VA examination in January 2017.  The examiner found that the Veteran did not have any limitation to range of motion for the mandibular jaw and all measurements were within normal limits.  The examiner also found that the Veteran did not have any malunion or nonunion of the mandible and exhibited a class II occlusion.  The examiner reported that the Veteran did not have any loss in masticatory function but noted that masticatory function was restored with removable appliances.  See January 2017 VA C&P Examination Report.  The Board finds that the moveable appliances referenced, refers to the Veteran's mandibular partial denture.  See March 2010 Dental General Note. 

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a compensable rating for his service-connected status post mandibular fracture.  The evidence shows that the Veteran's disability does not meet the criteria for a compensable rating under DC 9903 or DC 9904.  See 38 C.F.R. § 4.150, DC 9903, DC 9904.  There is no objective evidence that the Veteran has suffered nonunion or malunion of the mandible during the pendency of the appeal.  Additionally, the January 2017 examiner did not find any evidence of nonunion or malunion of the mandible.  Under these circumstances, the Board concludes that the criteria for a compensable disability rating under DC 9903 and DC 9904 have not been met.

The Veteran's disability of denture loss due to trauma has been provided a 10 percent rating under the criteria of DC 9913 (loss of teeth due to loss of substance of body of maxilla or mandible).  The rating criteria are as follows.  A noncompensable (0 percent) rating is assigned where loss of the masticatory surface can be restored by suitable prosthesis.  A rating of 10 percent is assigned when all upper and lower teeth on one side are missing; when all lower anterior teeth are missing; or, when all upper anterior teeth are missing.  A rating of 20 percent is assigned when all upper and lower anterior teeth are missing, or when all upper and lower posterior teeth are missing.  A rating of 30 percent is assigned with loss of all upper teeth, or with loss of all lower teeth.  A rating of 40 percent is assigned for loss of all teeth.  Ratings of 10 percent or higher are assigned where the lost masticatory surface cannot be restored by suitable prosthesis.  A note to DC 9913 states that these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease since such loss is not considered disabling.

The Veteran has reported losing teeth numbers 22, 23, 24, 25, and 26 due to his mandible fracture.  See January 2017 VA C&P Examination Report.  See also January 2017 (reporting that the Veteran's lower teeth were extracted over time).  The September 2014 VA examination reported that the Veteran was missing lower anterior teeth on his left and right sides.  As the Veteran is missing all of his lower anterior teeth, the Board finds the Veteran's condition is suitable contemplated by a 10 percent rating under this rating criteria.  Accordingly, the Board finds that a 10 percent rating and no higher is warranted under DC 9913.

In addition, as the medical evidence has not demonstrated impairment of the ramus, condyloid process, coronoid process, hard palate, or that the Veteran suffers from chronic osteomyelitis or osteoradionecrosis, the Board concludes that the remaining DCs under 38 C.F.R. § 4.150 do not apply.

Review of all the lay and medical evidence indicates that the rating currently assign are the highest warranted under the applicable codes.  The Board has sympathetically considered the Veteran's contentions but cannot find a basis for awarding additional benefits then currently assigned.

The Board, however, does find that the appropriate rating under DC 9913 has been part of the appeal throughout the appellate period.  The Board remanded for additional evidence regarding the appropriate rating under this code and the AOJ granted a 10 percent rating based on this evidence and subsequent review.  The AOJ granted this 10 percent from September 30, 2014.  The record, indicates, that the Veteran has had these manifestations (the lost teeth) throughout the appeal period and finds that the effective date should be the date of claim for increase, January 21, 2009.


ORDER

Entitlement to a compensable rating for status post mandibular jaw fracture is denied.

Effective January 21, 2009, entitlement to a rating in of 10 percent, but no higher, for loss of teeth due to a fracture of both mandibles is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


